Citation Nr: 1601090	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO. 13-06 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatocellular carcinoma.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a kidney spleen shunt.

3. Entitlement to service connection for hepatocellular carcinoma, also claimed as a liver tumor, to include as secondary to herbicide or aflatoxin exposure.

4 Entitlement to service connection for a kidney spleen shunt, to include as secondary to hepatocellular carcinoma.

5. Entitlement to service connection for hepatitis B, to include as secondary to hepatocellular carcinoma.






REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1969 to September 1973.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in September 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of clear and unmistakable error in the denial of service connection for hepatocellular carcinoma and a kidney spleen shunt has been raised by the record during the Veteran's September 2015 videoconference hearing, but has 

not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Veteran also filed a claim of entitlement to service connection for hypertension in December 2013, which has not be adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for hepatitis B is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran was informed of the last denial of reopening of his claims of service connection for hepatocellular carcinoma, a kidney sheen shunt and hepatitis B in August 2007 and did not appeal. 

2. Newly-submitted evidence raises a reasonable possibility of substantiating the claims of service connection for hepatocellular carcinoma, a kidney sheen shunt and hepatitis B.


CONCLUSIONS OF LAW

1. The August 2007 rating decision denying reopening of the claims of service connection for hepatocellular carcinoma, a kidney sheen shunt and hepatitis is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

2. New and material evidence since the August 2007 rating decision has been submitted to allow the reopening of the claim of service connection for hepatocellular carcinoma, a kidney sheen shunt and hepatitis B. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO first denied service connection for a liver tumor in January 1980 because there was no evidence that the tumor was incurred in or aggravated by active military service and was not manifested to a compensable degree within one year following military service. Additionally, the evidence did not show that possible defoliant exposure contributed to the Veteran's tumor or that the Veteran was exposed to herbicides during service. The Veteran has since unsuccessfully attempted to reopen his claim for the liver tumor (now characterized as hepatocellular carcinoma), a resulting kidney sheen shunt and claimed secondary service connection for hepatitis B. The Veteran was notified of the denial of service connection or reopening of the claims in June 1994, April 1997, April 2002, June 2005 and August 2007. 

In March 2009, the Veteran sought to reopen his claims. The new evidence received includes additional VA and private treatment records, a VA medical examination, and medical literature on Agent Orange exposure. 

In particular, the Veteran has submitted an abstract from a PubMed internet source entitled "Liver tumor promotion by 2,3.7.8-tetrachlorodienzo-p-dioxin is dependent on the aryl hydrocarbon receptor and TNF/IL-1 receptors." The abstract appears to suggest a linkage between dioxin exposure and the development of liver disorders. The internet abstract would tend to substantiate the Veteran's entitlement to service connection and is therefore material. The claim will be reopened and remanded for clarification. 

ORDER

The application to reopen a claim of entitlement to service connection for hepatocellular carcinoma, to include as secondary to herbicide or aflatoxin exposure, is granted.

The application to reopen a claim of entitlement to service connection for a kidney spleen shunt, to include as secondary to hepatocellular carcinoma, is granted.

The application to reopen a claim of entitlement to service connection for hepatitis B, to include as secondary to hepatocellular carcinoma, is granted.


REMAND

The reopened claims are REMANDED for the following action:

1. Ask the Veteran if he has any further medical or non-medical evidence to submit that is not currently in VA's possession, regarding his claim of service connection for hepatocellular carcinoma, a resulting kidney spleen shunt and hepatitis B. Provide him with copies of authorization forms to obtain these records. 

2. Request any private medical evidence identified by the Veteran, and associate any additional VA treatment records that are not currently associated with the Veteran's claims file.

3. PROVIDE ACCESS OF THE VBMS file TO THE VA EXAMINER WHO CONDUCTED THE DECEMBER 2013 VA MEDICAL EXAMINATON. If that examiner is not available, provide access to a similarly-qualified physician. 

Request that the examiner express an opinion as to whether the Veteran's hepatocellular carcinoma, kidney spleen shunt, and hepatitis B were caused by the Veteran's presumed exposure to herbicides while in the Republic of Vietnam. The examiner's attention is called to the internet abstract: "Liver tumor promotion by 2,3.7.8-tetrachlorodienzo-p-dioxin is dependent on the 

aryl hydrocarbon receptor and TNF/IL-1 receptors;" the February 2002 VA opinion and the July 1979 opinion of Bernard Kabakow, M.D. (all in support of the claim) in the VBMS file. 

THE EXAMINER IS ADVISED THAT:

The Veteran is presumed by law to have been exposed to herbicides while stationed in Vietnam, and;

The law provides that while the law presumptively links certain diagnosed disorders to presumed herbicide exposure, the fact that a disorder is not presumptively linked does not foreclose an examiner from expressing such an opinion. In other words, the law provides that the presumptions are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. 

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.



THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

If found necessary by the RO or by the examiner, the Veteran may be scheduled for any further medical examinations. 

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claim. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


